UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MARCIAL AMARO HERNANDEZ, on behalf of
himself and all others similarly situated,

                             Plaintiff,
                                                       CIVIL ACTION NO.: 19 Civ. 1295 (PGG) (SLC)
       against
                                                                          ORDER
MEDI WINEBAR, LLC, et al.,

                             Defendants.


SARAH L. CAVE, United States Magistrate Judge:

       The parties are directed to amend their Stipulation and Order Regarding Conditional

Certification, Issuance of Collective Action Notice, and Disclosure of Contact (“Proposed

Stipulation and Order”) as follows:

       (1) The entire Proposed Stipulation and Order should be reviewed for typographical

           errors.

       (2) References to the Honorable Henry J. Pitman, by his full name or initials, should be

           changed to the undersigned’s full name or initials.

       (3) The “et al” after “Hernandez” in references to the case should be removed

           throughout, including at ECF No. 45 ¶¶ 3 and 9; and ECF No. 45-3 – 45-7.

       (4) All references to the consent form should use the proper name, “Consent To Join

           Form.” At ECF No. 45 ¶ 12, the parties refer to it as the “Consent to Joinder”; and at

           ECF No. 45-5, the parties refer to it as the “Consent Form” and “Consent To Form.”
         (5) Include a paragraph 12 to ECF No. 45 that reads as follows:

                Within seven (7) days after the Court has “So-Ordered” this
                Stipulation, the parties shall file a joint letter providing the Court
                dates certain for the remainder of the discovery period.

         The parties are directed to file a revised Proposed Stipulation and Order by Tuesday,

December 3, 2019.




Dated:          New York, New York
                November 26, 2019

                                                        SO ORDERED



                                                        _________________________
                                                        SARAH L. CAVE
                                                        United States Magistrate Judge




                                                   2
